Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-18 are pending, claims 1-10 are amended, and claims 11-18 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid diverting slots having the shape of a rectangle, there being two, four, or five fluid diverting slots, there being two, four, or five fluid swirling slots, and the swirling slots being rectangular must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes, that the figure fail to show a rectangle, but show a rectangular like shape. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a projection” in line 24, this is clear double inclusion of a projection claimed in line 18, as both are “a projection” of the fluid-through holes. The examiner notes that they appear to coincide with different projections (diverting slot versus swirling slots) and suggests indicating a first projection and a second projection rather then call them both the same thing. 
Claim 1 recites “an overlapping part” in line 25, this is double inclusion of an overlapping part claimed in line 19, please clarify if they are the same or are two separate overlapping parts (i.e. a first overlapping part and a second overlapping part).
Claim 6 recites the limitation "the same curvature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (U.S. 2003/0121998) in view of Fischbach (U.S. 6,273,349).
With respect to claim 1, Maier discloses a front atomization structure (figure 1, the plates within #55) of a single-hole atomization fuel injector (figure 1, abstract), comprising:
a tube body (figure 1, #21), and
a mounting sleeve (#55) provided in the tube body (#21),
wherein a valve seat (valve seat of 26) for accommodating a valve core (28) is mounted at one end of the mounting sleeve (55), and a valve hole (53) 1s provided at a bottom of the valve seat (26),
wherein the front atomization structure of the single-hole atomization fuel injector further comprises a fluid distributing member (59), a fluid-through member (60), a fluid swirling member (61) and a metering member (62), which are all mounted in the other end of the mounting sleeve (end of 55--), the fluid distributing member (59) abuts a bottom surface of the valve seat (26), the fluid-through member (60) abuts a bottom surface of the fluid distributing member (59), the fluid swirling member (61) abuts a bottom surface of the fluid-through member (60), and the metering member (62) abuts a bottom surface of the fluid swirling member (61);

the fluid-through member (60) is provided with a plurality of fluid-through holes (71), and a projection of each of the fluid-through holes (71) on a horizontal plane and a projection of the respective fluid diverting slot (65) on the horizontal plane have an overlapping part (see figures 4 and 5);
the fluid swirling member (6) is provided with a fluid swirling hole (78), and the fluid swirling hole (78) is further provided with a plurality of fluid swirling slots (75) in communication with the fluid swirling hole (75) in a circumferential direction of the fluid swirling hole (see figure 6) for generating turbulent flow when fluid passes through the fluid swirling slots (75), and a projection of each of fluid swirling slots (75) on the horizontal plane and a projection of the respective fluid-through hole (71) on the horizontal plane have an overlapping part (see figures 2-6); and
the metering member (62) is provided with a metering hole (79) in an opening range of the
fluid swirling hole (78) for atomizing a fluid when the fluid passing through the metering hole (abstract).
However, Maier fails to disclose the valve seat is mounted in one end of the valve sleeve (discloses at one end but not in one end) such that the various members are at the other end of the mounting sleeve. 
Fischbach (figure 6) discloses an arrangement where the mounting sleeve 89, has the valve seat 26 inside of it and the various members of 30-31 at another end, as such use of the housings and sleeves allow for accurate positions of the swirl disk, column 9 rows 20-35. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to incorporate the mounting sleeve about both the various members (such as the swirling member) as well as at another end surround the valve seat as disclosed by Fischbach into the structure of Maier, allowing for the accurate positioning of the disks/members with respect to that 
With respect to claim 2, Maier as modified discloses an inner end of each of the fluid diverting slots (66-65) is in communication with each other (figure 4).
With respect to claims 10 and 11, Maier as modified discloses a single-hole atomization fuel injector, comprising a housing and a front atomization structure provided in the housing, wherein the front atomization structure is the front atomization structure according to claims 1 or 2 (see rejection of claims 1 and 2).

Claims 3-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier and Fischbach as applied to claim 2 above, and further in view of Schneider (U.S. 2005/0284965).
With respect to claim 3, Maier discloses each of the fluid diverting slots all equal in size, but fails to disclose has a shape of a rectangle, and has an end side wall having an arc surface with a same curvature as an outer edge of the fluid distributing member.
Schneider, figure 3, discloses slots 42, being rectangular in shape such that they have an arc surface with a same curvature as an outer edge of the member they are a part of (outer edge of 22), noting that such a shape allows for fluid pressure to be further increased (paragraph 0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the slots of Schneider in its flow structure and plate into that of Maier, as such a shape allows for increased fuel slow with the tapered flow channel. 
With respect to claim 4, Maier as modified discloses the number of the fluid diverting slots (601) provided in the fluid distributing member (6) are two, three, four or five, and the fluid diverting slots 
With respect to claim 5 Maier as modified discloses, a number of the fluid-through holes is the same as a number of the fluid diverting slots (figures 2-6), and the fluid-through holes are in a one-to-one correspondence with the fluid diverting slots (figures 2-6); and each of the fluid-through holes is a rectangular hole with a width equal to a width of the respective fluid diverting slot (as noted by Schneider using the rectangular shape for the fluid flow with its noted tapered walls to increase fluid flow, and noting that they are equal in width in that of Maier as they line up with each other) and a length smaller than a length of the respective fluid diverting slot (Maier figures 4 and 5).
With respect to claim 6, Maier as modified discloses arrangement positions of the fluid through holes (71) in the fluid-through member (60) are the same as arrangement positions of the fluid diverting slots (65) in the fluid distributing member (59), an end side wall of each of the fluid-through holes (71) has an arc surface with the same curvature as an outer edge of the fluid-through member (as was modified in claim 3 by Schneider, were the shape of 65 and 77 was modified), and the projection of each of the fluid-through holes (71) on the horizontal plane is located at an end of the projection of the respective fluid diverting slot (65) on the horizontal plane (as 59 is stacked on top of 60).
With respect to claim 7, Maier as modified discloses the number of the fluid swirling slots (75/76) provided in the fluid swirling member (61) 1s two, three, four, or five, and the fluid swirling slots (showing 4) are evenly arranged along the circumferential direction of the fluid swirling hole (figure 6).
With respect to claims 12-16, Maier as modified discloses a single-hole atomization fuel injector, comprising a housing and a front atomization structure provided in the housing, wherein the front atomization structure is the front atomization structure according to claims 1 or 2 (see rejection of claims 3-7).

s 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier , Fischbach, and Schneider as applied to claim 7 above, and further in view of Ohnishi (U.S. 2003/0116641).
With respect to claim 8, Maier as modified discloses each fluid swirling slots, but fails to specify that each slot is a rectangular slot with a width of 0.1mm to 2mm, and has a length direction tangent to the fluid swirling hole (301), noting in figure 2, that the swirling slot in the cut view is rectangular, and that the middle portion is further shown to be rectangular.
Ohnishi discloses, paragraph 0135, discloses length and height of a chamber in a liquid injection unit being .35 and .15 mm respectfully, of where gasoline is noted being the fluids, showing that such measurements are known to be used in the mm range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a range such as .1mm to 2mm for the length of the fluid of the fluid swirling hole, as Ohnishi discloses .35mm, since such a length would allow for the desired flow to occur in the spiral and the resulting spray pattern it would create, as such dimensions would allow for desired pressures and flows, and their resulting sprays, to occur. 
With respect to claim 9, Maier as modified discloses the metering hole has a diameter, the distributing member has a thickness, the fluid-through member has a thickness, and the swirling member has a thickness as well, but fails to discloses such measurements of a diameter of the metering hole is 0.1mm to 2mm; a thickness of the fluid distributing member, a thickness of the fluid-through member and a thickness of the fluid swirling member all are 0.2mm to 2mm, and a thickness of the metering member is 0.1mm to 0.5mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that the thickness of the members are .2mm to 2mm and the diameter of the metering hole is .1mm to 2mm, since such Diameter and thickness are noted found in Ohnishi (thickness of .15mm and diameter of .1mm (paragraph 0141 of Ohnishi), as such dimensions would allow for corresponding flows and pressure in the system resulting in a desired spray of fuel into a combustion chamber. 
With respect to claims 17-18, Maier as modified discloses a single-hole atomization fuel injector, comprising a housing and a front atomization structure provided in the housing, wherein the front atomization structure is the front atomization structure according to claims 1 or 2 (see rejection of claims 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752